PD-1340-15
                                                                      COURT OF CRIMINAL APPEALS
                                                                                     AUSTIN, TEXAS
                                                                   Transmitted 11/12/2015 12:02:03 AM
                                                                      Accepted 11/12/2015 2:27:09 PM
                                                                                      ABEL ACOSTA
             COURT OF CRIMINAL APPEALS NO. PD-1340-15
                                                                                            CLERK


     ON APPEAL FROM          COURT OF APPEALS NO. 01-14-00174-CR


                     TRIAL COURT CAUSE NO. 1389676


STEPHEN CLARK WEBB                     §     IN THE TEXAS COURT OF
                                       §
vs                                     §
                                       §
THE STATE OF TEXAS                     §     CRIMINAL APPEALS

             APPELLANT'S        MOTION TO EXTEND TIME TO
             FILE PETITION FOR DISCRETIONARY REVIEW


      COMES NOW, STEPHEN CLARK WEBB, Appellant in the above-entitled

and numbered cause, and files this, Appellant's Second Motion to Extend Time to

File Petition for Discretionary Review, and for good cause moves the Court to grant

an extension as follows:


      1.     Appellant intends to file a Petition for Discretionary Review asking the

            Court to grant the petition on the grounds that the Court of appeals

             either decided an important question of state law that has not been, but

             should be, settled by the Court of Criminal Appeals and which conflicts

             with applicable decisions of the Court of Criminal Appeals.

      2.     The deadline for filing a Petition for Discretionary Review in this matter

             is November 11, 2015.                            ,...„...
                                                              FILED IN
                                                  COURT OF CRIMINALAPPEALS

                                                         November 12, 2015


                                                      ABEL ACOSTA, CLERK
     3.     Appellant is seeking a 2 day extension to file his Petition for

            Discretionary Review.

     4.     Appellant seeks additional time to file his Petition for Discretionary

            Review for the following reasons:

            a)    Appellant's counsel has been in Arizona where he is also licensed

                  to practice law interviewing witnesses, working on a Joint Pretrial

                  Statement in preparation for a trial readiness conference

                  scheduled November 19, 2015 in advance of a projected two

                  week trial involving multiple defendants scheduled to begin

                  December 1, 2015.

            b)     Appallant's counselhas not completed his work in reviewing and

                  amending the draft PDR prepared in this matter for filing it with

                  the Court and seeks an additional two days to complete doing so.

      5.    There has been one previous extension granted regarding the filing of

            a Petition for Discretionary Review.

      WHEREFORE, PREMISES CONSIDERED, Appellant prays that the Court

grant this Motion and extend the time to file his Petition for Discretionary Review

by two days until November 13, 2015.
                                       Respectfully submitted,

                                        Isi John S. Cossum
                                       JOHN S. COSSUM
                                       TSB #04854500
                                       440 Louisiana, Suite 900
                                       Houston, TX 77002
                                       Telephone: (713)222-6134
                                       Facsimile: (713)222-6144
                                       E-Mail: jcossum@cossumlaw.com

                                       ATTORNEY FOR APPELLANT,
                                       STEPHEN CLARK WEBB


                          CERTIFICATE OF SERVICE


        As required by Texas Rule of Appellate Procedure 6.3 and 9.5(b), (d) and (e),

I certify that a true and correct copy of the foregoing document has been delivered to

the party listed below via electronic transmission on this 11th day of November,

2015.


        Eric Kugler
        Assistant District Attorney on Appeal
        TBC# 796910
        Harris County District Attorney's Office
        1201 Franklin, Suite 600
        Houston, Texas 77002
        Telephone: (713) 755-5826

        ATTORNEY FOR APPELLEE,
        STATE OF TEXAS



                                        Isi John S. Cossum
                                        JOHN S. COSSUM